Title: From John Adams to William Smith Shaw, 20 June 1821
From: Adams, John
To: Shaw, William Smith



My Dear Nephew
Montizell June 20th 1821

 Dr Jarvis with great truth and propriety asserts that the Religion of the Indians, has not been scrutinized as it should be. Nor has the Religion of any other nation from Irah the Chaldean to the kingdom of Whidah & Ashantee been sufficiently investigated. Who knows any thing of the Religeon of the wild Negroes in Africa, but the infernal cruelty of their sacrifices? It is probable that the Religion of the Universe for many thousands of years, was astrological, and we know some what too much of the uses which were made of it by Magicians and Jugglers in all ages. Dr Jarvis has assign’d some good causes of the too general inattention to the religeon of the Indians. But those causes do not apply to the negroes. We have thousands if not millions of them domesticated with us. We might examine them. But who asks them a question? Or who studies their languages? They have probably as great a variety of tongues as the Indians. Nations who have neither Records nor histories, nor letters, have fables and traditions & dogmas which have meanings or Allusions, worth searching if they can be found
Why are not Bibles translated into negro, and Sent to the gold coast? My learn’d, ingenious eloquent, and amiable friend and next door neighbour when I  lived in the white house in brattle square Dr Samuel Cooper, had a negro fellow named Glasgow, who seem’d as harmless, and almost as mindless, as an Idiot.
Nevertheless his master endeavoured to instruct him in the Christian Religion. He began by reading and explaining the History in Genesis, of the Fall of Man. Glasgow listen’d with great attention and astonishment for a long time; but at last he broke silence, “Master! “we have a different account of this matter in my Country,” Aye! indeed what is that account? “We say that in the begining, the lot of the world was put upon a race between a dog and a toad. If the dog came out first, the world was to be good and happy. If the toad, all was to be wicked and sorrowful. Every body rejoiced. Surely the dog would winn. But when they started the Dog had ran a great way before the toad had hopp’d a rod. But about half way the evil Spirit threw a bone before the Dog who turn’d aside to gnaw it, while the toad hopp’d on and got out first.” Dr Cooper has repeatedly related this Anecdote to me. Is not this the history of the loss of Paradise translated into Negro?. There is the same dulness of understanding, the same imbecility of Virtue against Apetite in the dog that there was in Eve and Adam. The same ruin to the world though ascrib’d to chance not to fault. The same personification of Evil in the tempter. It is as rational an attempt to Account for the Origin of Evil as that of the great Frederick, Soames, Jennings, or Dr Edward’s Secret things belong not to us.
I doubt not that many curious things might be pumped out of the Negroes if any pains were taken.—
I am your affectionate Uncle
John Adams